Order affirmed, with ten dollars costs and disbursements upon the opinion at Special Term. All concurred.
The opinion at Special Term was as follows:
Gaynor, J.:
There is no board of audit in. the government of Brooklyn, although a “board of audit” is set down in the civil service schedules among the departments of the city government. It is made the duty, of the comptroller, auditor and chairman of the *442finance committee of the common council to annually examine the accounts of the collector of taxes, registrar of arrears, registrar of water rates and city treasurer, and present the result thereof in writing to the common council at its first meeting of each year; and the same duty is cast upon the auditor and the said chairman of the finance committee in respect of the accounts of the comptroller. (Laws of 1888, chap. 583, tit. 4, § 28.) These officers are not made a board. A board has to act by resolution, the majority binding all. This duty of examining accounts is cast upon these officials as such. There is no provision of law empowering them to employ help and fix their salaries. The law contemplates that -they do it themselves with the aid of the staffs of their departments, or else they have the implied power to employ separate help for the purpose. This latter has been the view taken and followed heretofore. The power to fix salaries of such employees rests either in them or in the common council. Formerly the common council had the power to fix the salaries of the employees of the city generally, but now heads of departments have the power to fix salaries of the subordinates in their respective departments. (Tit. 3, § 2.) But these officials' do not constitute a department. It seems to follow that salaries of their employees are to be fixed by the common council. (Tit. 2, § 22.) The petitioners have been doing expert and responsible duties under the said officials in the examination of accounts at salaries heretofore deemed reasonable for such work. The said officials removed them, whereupon, being veterans, they were reinstated under the judgment of the General Term of the Supreme Court. Thereupon the said officials, and also the common council, reduced their salaries to four dollars a day with a .view, it is said, of taking them out of the protection of the veterans’ statute, which does not extend to those receiving day’s wages. This intention is disavowed. It is also said that so great a reduction has been made so as to compel the incumbents to resign. This is also disavowed. The common council having the power to fix the salaries, I do not think this court may inquire into its motives in making the reduction. I am also of opinion that the resolution reducing the salaries does not reduce the petitioners to day’s wages, but leaves them upon a salary which is measured by four dollars a day.
The motion is denied.